      Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 1 of 18



1
2    43 East 1st Ave
     Mesa, Arizona 85210
3
     Office: (480) 833-3838
4    Fax: (480) 833-3838
     www.coppercanyonlaw.com
5    Timothy F. Coons (031208)
6    Timothy@coppercanyonlaw.com
     Spencer M. Coons (032874)
7    Spencer@coppercanyonlaw.com
     Attorney for Plaintiff
8
9                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF ARIZONA
10
11
      Sam Sobh, an individual                              Case No. CV-19-05277-PHX-SRB
12                        Plaintiff,
13    vs.
14    PGI/Phoenix Graphix, Inc., an Arizona
      Corporation; PGI/Phoenix Graphix, Inc.              SECOND AMENDED COMPLAINT
15    Profit Sharing Plan and Trust, an ERISA
      covered benefit plan; Brian Kotarski, an
16    individual; Anne Kotarski, an individual,
17                           Defendants.
18
              Plaintiff, Sam Sobh, alleges as follows:
19
                                   PRELIMINARY STATEMENT
20
              1.     Plaintiff was an employee of PGI/Phoenix Graphix, Inc. (“PGI”) for nine
21
     years.
22
              2.     Plaintiff is a participant in and a beneficiary of a plan covered by the
23
     Employee Retirement Income Security Act (“ERISA.”) 29 U.S.C. § 1001 et seq.
24
              3.     In accordance with the ERISA plan documentation, Plaintiff has requested
25
     the benefits under the Plan and was refused.
26
              4.     Plaintiff has requested the reason for his denial, rights for appeal, and the
27
     paperwork required under ERISA. These requests have been denied.
28
      Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 2 of 18



1            5.      Plaintiff was terminated by PGI.
2            6.      Plaintiff has requested payment of his final earned wages, including all
3    earned bonuses.
4            7.      Plaintiff has requested payout of his paid-time-off and paid sick leave.
5            8.      PGI has refused to payout Plaintiff’s final earned wages and paid-time-off,
6    including paid sick leave.
7                                   JURISDICTION AND VENUE
8           9.       The Claims asserted fall under 29 U.S.C. § 1001 et seq. and other applicable
9    federal laws.

10          10.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

11          11.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c)

12   because acts giving rise to the claims of the Plaintiff occurred within the District of

13   Arizona, and Defendants regularly conducts business in and has engaged in the wrongful

14   conduct alleged herein and, thus, is subject to personal jurisdiction in this judicial district.

15                                              PARTIES

16          12.      At all relevant times alleged herein, Plaintiff resided in the State of Arizona

17   in Maricopa County.

18          13.      Defendant PGI is a corporation organized under the laws of Arizona, with

19   its principal place of business in Maricopa County.

20          14.      Defendant PGI / Phoenix Graphix, Inc. Profit Sharing Plan (“Plan”) is an

21   employee benefit plan covered by ERISA.

22          15.      The Master Plan Document for the Plan is attached hereto as “Exhibit A”.

23          16.      An ERISA plan must be administered by a Plan Administrator.

24          17.      The Plan identifies in Article 2.2, that the Administrator will be defined in

25   Section 9.1. (Exhibit A at pg. 2)

26          18.      Section 9.1 states that the Plan shall be administered by an Administrator,
     who shall be appointed by the board of directors of the Employer, but does not identify an
27
     Administrator. (Exhibit A at pg. 41)
28


                                                    -2-
      Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 3 of 18



1           19.      If PGI/Phoenix Graphix Inc. is the Plan Administrator as stated in the
2    subsequent 2016 Summary Plan Description, then it is believed that Brian and Anne
3    Kotarski are indirectly the Administrators of the Plan as they are the sole individuals who
4    can take action on behalf of PGI based upon their ownership of and positions as Directors
5    of PGI.
6           20.      It is further believed that Anne Kotarski and/or Brian Kotarski are the Plan
7    Administrators as represented by Defendants to Plaintiff on multiple occasions including:
8                 a. Both Brian and Anne Kotarski are listed as the Plan Trustees in the Plan;
9                 b. Both Brian and Anne Kotarski are listed as the only shareholders and

10                   directors of PGI with the Arizona Corporation Commission;

11                c. Brian and Anne Kotarski appear to be the individuals who were the Plan

12                   Originators;

13                d. Brian Kotarski conducted numerous meetings with Plan members in what

14                   appeared to be the roll of Plan Administrator; and,

15                e. Brian Kotarski’sKotarski’ s work e-mail address is the only method of

16                   communicating directly with the Plan Administrator.

17          21.      Upon information and belief, Brian and Anne Kotarski resided in Maricopa

18   County, Arizona, at all relevant times herein.

19          22.      Upon information and belief, Brian and Anne Kotarski owe fiduciary duties

20   to Plan participants whether as Trustees, Administrators or as the sole owners and actors

21   of the PGI Plan.

22          23.      Upon information and belief, the Plan Administrator is a resident of

23   Maricopa County and is subject to the personal jurisdiction of this Court.

24          24.      Defendant Anne and Brian Kotarski were at all relevant times herein,

25   Employers as defined in A.R.S. § 23-350.

26                                   FACTUAL ALLEGATIONS
            25.      Plaintiff was employed by PGI for approximately nine years.
27
28


                                                   -3-
       Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 4 of 18



 1          26.     The relationship between Plaintiff and PGI became untenable and Plaintiff
 2   and PGI separated employment.
 3          27.     While employed with PGI, Plaintiff became a beneficiary under the Plan.
 4          28.     The Plan is a benefit plan subject to the requirements of ERISA.
 5          29.     Under the Plan, section 7.1(A) “Hardship Distribution”, a Participant or
 6   beneficiary may request a distribution of funds for an immediate and heavy financial need
 7   for reasons enumerated in the Plan. (Exhibit A at Page 27).
 8          30.     Among the reasons listed for a qualifying Hardship Distribution is expenses
 9   for medical care, paying education loans, purchase of a principal residence, and payments

10   necessary to prevent eviction from the principal residence. (Id.)

11          31.     Plaintiff has repeatedly requested numerous times while experiencing

12 qualifying heavy financial events to receive a distribution under the terms of the Plan as
13 enumerated in Section 7.1(A) and has been repeatedly denied.
14          32.     After PGI’s cancellation of Plaintiff’s health insurance policy following his

15   employment, Plaintiff, through his counsel, requested a Hardship Distribution for

16   qualifying medical expenses to continue his medical follow up in order to cure a medical

17   condition caused from a toxic work environment created by Defendants. (Exhibit B –

18   Email to Defendant Requesting a Hardship Distribution; See also Exhibit A Section 7.1A

19   (a) (i) at page 27)

20          33.     Plaintiff requested a Hardship Distribution for qualifying education

21   expenses. (Exhibit B; See also Exhibit A Section A 7.1A (a) (iii) at page 27)

22          34.     Plaintiff requested a Hardship Distribution to avoid default on his rental

23   payment. (Exhibit B; See also Exhibit A Section A 7.1A (a) (iv) at page 27)

24          35.     Later, Plaintiff requested a Hardship Distribution to assist with the purchase

25   agreement for his residential property. (Exhibit A Section A 7.1A (a) (ii) at page 27)

26          36.     All of these events would independently qualify for a Hardship Distribution.
            37.     Without reviewing the validity of Plaintiff’s request for a Hardship
27
     Distribution, Defendants summarily denied and totally ignored Plaintiff’s request.
28


                                                  -4-
       Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 5 of 18



1            38.    In Defendants’ email response to Plaintiff’s Hardship Distribution request
2 on September 20, 2018, Defendants stated the following:
3
4
5          39.   The Plan Actuary and their role is not identified in the Master Plan or the
     Plan Summary.
6
             40.    The only reason that Defendants denied Plaintiff’s Hardship Distribution
7
     request was because Plaintiff was not “actively employed” at the time of his request.
8
     (Exhibit B email dated September 20, 2018)
9
             41.    The supposed requirement that Plaintiff be actively employed does not come
10
     from the Master Plan Document, but rather comes from the Summary Plan Description
11
     which labels a Hardship Distribution as an “in-service distribution”. (Exhibit C -
12
     Summary Plan Document at pg. 10-11)
13
             42.    The “in-service distribution” language in the Plan Summary does not exist
14
     in the Master Plan Document.
15
             43.    The Master Plan Document specifically states that “a Participant may apply
16
     in writing to the Administrator for a hardship withdrawal of part or all of his net
17
     distributable amount.” (Exhibit A Section A 7.1A at page 26)
18
             44.    A Participant is defined in the Master Plan as “every Employee or former
19
     Employee who has met the applicable participation requirements of Article III.”
20
             45.    At all times relevant to these claims, Plaintiff was a qualifying Participant
21
     under the Plan, having met all of the requirements of Article III of the Master Plan and was
22
     entitled to the benefits under the Plan both during and after his employment.
23
             46.    In case of a conflict between the Master Plan Document and the Summary
24
     Plan Description, the Master Plan Document governs the Plan.
25
             47.    Plaintiff requested the corresponding documentation regarding the reason
26
     for his denial, procedure for appeal, and supporting paperwork as required under the Plan
27
     and as required by ERISA.
28


                                                   -5-
      Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 6 of 18



1          48.     Defendants did not provide this information.
2          49.     Therefore, Defendants’ denial of Plaintiff’s Hardship Distribution requests
3 are faulty and have caused great harm to the Plaintiff and his family.
4          50.     Upon information and belief, the Plan has disbursed funds as a hardship
5 distribution for employees that were no longer actively employed by Defendant.
6          51.     Plaintiff’s first request for access to Plan documents came back in March of
7    2016 after Brian Kotarski sent an email requesting that Plaintiff sign a new Beneficiary
8    Designation Form, a Wage Deferral Agreement and a PSP Annual Notice document from
9    Brian Kotarski.

10         52.     Plaintiff sent an email back to Brian Kotarski with a series of questions

11   including:

12
13
14
15
16
17
18
19   (Exhibit D)

20         53.     Defendants never provided a full response to Plaintiff, nor did they provide

21   him with any Plan Documents other than a 2016 Summary Plan Description at that time

22   which was believed to summarize the original 2001 Plan.

23         54.     On October 30, 2018, following Plaintiff’s separation of employment with

24   Defendant PGI, Plaintiff both individually and through his legal counsel made multiple

25   request to obtain any and all Plan Documents available stating: “…my client is entitled to

26   a copy of al [sic] Plan documents, the latest annual report (Form 550 Series) and an

27   updated summary Plan description.”.     (See Exhibit E)

28


                                                 -6-
      Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 7 of 18



1           55.    That same email further states “[s]eeing as we made a first request for
2    payout of the Plan in August 2018 and have made multiple request for the Plan
3    Documents since that time, we believe the my client is entitled to receive the $110 a day
4    until he has received the materials requested and or the appropriate contents of notice of
5    denied claim.”. [sic] (See Exhibit E)
6           56.    Defendants only produced the 2001 Master Plan Document and 2016
7    Summary Plan Document as attached to this pleading.
8           57.    Defendants did not produce any additional Plan documents despite the
9    multiple requests made by Plaintiff, and through Plaintiff’s counsel.

10          58.    Plaintiff filed his initial Complaint against Defendant on November 14,

11   2018. Defendant then filed a Motion to Dismiss on February 19, 2019 (See Case 2:18-cv-

12   04073-DWL – Document 12)

13          59.    In Defendants’ Motion to Dismiss, nowhere did it cite to or allege that

14   additional Plan Documents existed or should govern Plaintiff’s rights under the Plan.

15          60.    In Defendants’ Motion to Dismiss, Defendants’ represented to the court that

16   the 2001 Plan Documents dictated Plaintiff’s profit sharing rights and even attached the

17   2001 Plan Documents as an exhibit to the Motion. (See Case 2:18-cv-04073-DWL –

18   Document 12 and 12-1).

19          61.    Subsequently, Plaintiff again requested any and all Plan documents from

20   Defendants on September 17, 2019, in addition to asking for detailed annual reports as

21   reported on the Form 5500. (See Exhibit F)

22          62.    Defendants’ ignored this request.

23          63.    Plaintiff refiled a Complaint against Defendants on September 26, 2019.

24          64.    As it did previously, Defendants’ (with new legal counsel), filed a Motion to

25   Dismiss on October 25, 2019, relying largely on the same arguments, including the 2001

26   Master Plan Document, as found in the Motion to Dismiss filed previously. (See Case
     2:19-cv-05277-SRB Document 10).
27
28


                                                 -7-
      Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 8 of 18



1           65.     Not only that, but also Defendants inappropriately attempted to have the
2    previous dismissal without prejudice be made a dismissal with prejudice despite the plain
3    reading of the previous Court’s order stating otherwise. (See Case 2:18-cv-04073-DWL
4    Document 24).
5           66.     Up until this time, Defendants had not disclosed any additional Plan
6    documents to Plaintiff despite them apparently being in existence and available to be
7    produced.
8           67.     Upon information and belief, Defendants filed their second Motion to
9    Dismiss knowing that they had failed to provide all of the Plan Documents to Plaintiff,

10   despite repeated requests, and with hopes that further litigation of these issues could be

11   prevented so they would not have to disclose the material changes they had made to the

12   Plan Documents while failing to notify Plan Participants of the changes as required under

13   ERISA.

14          68.     Plaintiff filed a First Amended Complaint on November 8, 2019, realleging

15   the same claims as alleged previously with additional information supporting those

16   allegations.

17          69.     In a letter dated November 19, 2019, Defendants disclosed for the first time

18   that the 2001 Master Plan had allegedly been amended in 2016 by way of an “Adoption

19   Agreement”. (Exhibit G)

20          70.     If valid, these new Plan documents should have been produced no later then

21   Plaintiff’s initial request for the Plan documents.

22          71.     This Plan document was not produced despite Plaintiff’s multiple requests

23   and Defendants affirmative obligation to produce the Plan documents.

24          72.     In emails prior to the filing of the present action, Plaintiff’s counsel

25   requested the current Master Plan document. (Exhibit H)

26          73.     Defendants’ counsel responded to the request and attached the 2001 Master
     Plan Document that is the subject of this litigation (Exhibit I)
27
28


                                                    -8-
      Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 9 of 18



1           74.      In the letter dated November 19, 2019, counsel for Defendants stated that
2    “[i]n 2016 PGI/Phoenix Graphix, Inc. executed an Adoption Agreement which restated
3    the 2001 ‘Master Plan Document.’” (See, Exhibit G)
4           75.      The only document attached to that letter was a copy of the 2016 Adoption
5    Agreement. (Id.)
6           76.      The Adoption Agreement does not change the definition of the word
7    “Participant” as found in the 2001 Master Plan Document and therefore does not change
8    the availability of Plaintiff receiving a “hardship distribution” after his separation from
9    employment with Defendant PGI.

10          77.      Plaintiff’s counsel immediately notified Defendants’ counsel via email on

11   November 20, 2019 that neither Plaintiff, nor his counsel, had ever received any Plan

12   documents other than the 2001 Master Plan and the 2016 Summary Plan Description.

13   (See Exhibit J – Email to Defendant’s Counsel)

14          78.      It was only following those conversations, where Plaintiff again asked for

15   all documentation relating to the Plan, that Defendants agreed to provide all Plan

16   Documents.

17          79.      On December 9, 2019, nearly three years after Plaintiff’s first request in

18   2016, over a year after Plaintiff’s counsel’s request in October 2018, and nearly three

19   months after Plaintiff’s email request for documents in September 2019 and despite

20   representations by Defendants that the 2001 Master Plan Document was the governing

21   and current Master Plan, Defendants disclosed 278 pages of documents which included

22   the following:

23                a. The 2001 Master Plan Documents

24                b. A 2005 Master Plan Amendment Document (Never before disclosed)

25                c. A January 2008 Amended and Restated Master Plan Document (Never

26                   before disclosed)
                  d. A February 2016 Summary Plan Description
27
28


                                                   -9-
      Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 10 of 18



1                 e. A 2016 Adoption Agreement Signed March 28, 2016 (Disclosed for the first
2                    time on November 18, 2019)
3                 f. A Directors’ Written Consent to Action Document Signed March 28, 2016
4                    (Never before disclosed)
5                 g. An unsigned and alleged New 2016 Master Plan Document (Never before
6                    disclosed)
7           80.      Plan Administrators have a duty to disclose new Plan Documents to Plan
8    Participants and to additionally provide Plan documents to Participants when requested by
9    the Participant.

10          81.      Plaintiff was not provided the Plan documents as stated above, nor were

11   they provided to Plaintiff’s legal counsel after making a request in October 2018.

12          82.      Plaintiff was not provided these documents in filings by Defendant in

13   Plaintiff’s initial lawsuit.

14          83.      Through their counsel, Defendant PGI now represents that this new 2016

15   Master Plan Document was adopted as the PGI Plan through the Adoption Agreement and

16   through the Directors’ Written Consent to Action Document.

17          84.      Both of these Agreements are signed solely by Brian and Anne Kotarski

18   which is further evidence of their role as not only Plan Trustees, but also as individual

19   Plan Administrators.

20          85.      It is still unclear, however, how the alleged 2016 Master Plan Document has

21   been adopted by Defendant as the 2016 Master Plan is not signed.

22          86.      The alleged New 2016 Master Plan Document materially alters the Plan,

23   specifically with regards to Plan Participants eligibility to received hardship distributions.

24          87.      The New 2016 Master Plan Document defines a “Participant” as an

25   “Eligible Employee” who is “employed by the Company”, rather than as a current or

26   former Employee as found in the 2001 Master Plan Document.
            88.      Defendants now wish to use this New 2016 Master Plan Document to
27
     deprive Plaintiff the benefits of the 2001 Master Plan Document that governed Plaintiff’s
28


                                                  -10-
       Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 11 of 18



 1   profit sharing rights and which Defendant’s have argued throughout the entirety of the
 2   litigation between Plaintiff and Defendants governed Plaintiff’s profit sharing rights.
 3          89.    Defendants knew or should have known of these new Plan documents when
 4   Plaintiff’s initial request for a distribution was made in 2018.
 5          90.    Defendants knew or should have known of these new Plan documents when
 6   Defendants denied Plaintiff’s request for a hardship distribution in 2018.
 7          91.    Defendants knew or should have known of these new Plan documents when
 8   Defendants Plaintiff filed his initial complaint against Defendants in 2018.
 9          92.    Despite Defendants knowledge of these new Plan documents and

10   Defendants obligation to provide them to Plaintiff, Defendants failed to produce these

11   Plan documents.

12          93.    Upon information and belief, Defendants did this in an effort to avoid

13   potential liability under 29 U.S.C. 1132(c) for their failure to timely disclose Plan

14   documents when amendments occurred and as requested by Plaintiff since March 2016.

15          94.    Plaintiff relied on Defendants misrepresentations by pursuing claims under

16 the 2001 Plan Documents and by not pursuing claims available under 29 U.S.C. 1132(c)
17 and by not being able to further allege the breach of fiduciary duty engaged in by
18 Defendants Brian and Anne Kotarski.
19       95.    This reliance has been to the harm of Plaintiff and to the benefit of

20 Defendants.
21       96.       As a direct result of Defendants actions, Plaintiff has been wrongfully

22   denied his benefits under the Plan, and he was not provided with the required

23   documentation regarding his denial and any rights for appeal dating back to October 2018.

24          97.    Furthermore, Defendants have continued to fail to produce, as requested by

25 Plaintiff in September 2019, financial records relating to the Plan, specifically the yearly
26 Form 5500 filings.
            98.    Defendants’ conduct by improperly withholding Plan documents from a
27
     Plan Participant, wrongfully withholding information regarding the Plan’s yearly financial
28


                                                  -11-
      Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 12 of 18



 1 records, (including Form 5500 filings), and wrongfully attesting to the Court that the 2001
 2 Plan Document is the prevailing Plan document up through December 2019 while
 3 knowingly withholding new Plan documents in their possession, is a breach of the
 4 fiduciary duties owed to all Plan participants and a breach of the duties of a Plan
 5 Administrator.
 6          99.     Plaintiff’s claim for improper denial of Plan benefits must be governed by
 7 the Plan documents cited to the Plaintiff and produced by the Defendants at the time of the
 8 requests for the distribution so as to not prejudice Plaintiff by Defendant’s surprise
 9 disclosure of new Plan documents.
10          100.    Defendants should be prohibited from using previously undisclosed Plan

11 documents, that they had the obligation to produce as means of denying Plaintiff’s request
12 for Plan benefits.
13          101.    In addition, Plaintiff earned commissions, bonus payments, paid-time-off,

14   paid sick leave prior to his termination that PGI has refused to pay to Plaintiff.

15          102.    By doing so, PGI and the Kotarski’s have unlawfully retained earned wages

16   due and owing to Plaintiff.
                                             COUNT ONE
17
                          Improper Denial of Plan Benefit § 502(a)(1)(B)
18
                                          (As to all Defendants)
19
            103.    Plaintiff realleges and incorporates by reference all allegations in all
20
     preceding paragraphs.
21
            104.    Plaintiff made a claim for benefits under the Plan.
22
            105.    Plaintiff’s claim for benefits have been improperly denied and ignored.
23
            106.    Plaintiff has exhausted all administrative remedies under the Plan that have
24
     were disclosed or made available to him.
25
            107.    The Plan does not mandate exhaustion of administrative remedies prior to
26
     seeking judicial review.
27
28


                                                   -12-
      Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 13 of 18



1            108.    Under the 2001 Master Plan Documents as produced by the Defendants and
2    required under ERISA, the Plaintiff was eligible for and should have received a hardship
3    distribution.
4            109.    Defendants should not be permitted to use previously undisclosed
5    documents, that they were under an affirmative duty to disclose more then a year ago to
6    deny Plaintiff’s claims.
7            110.    Plaintiff is entitled to the benefits under the PGI Plan, under the documents
8    provided to him.
9            111.    Plaintiff has been prejudicially blocked from the benefits he is entitled to.

10           112.    As a direct result of Defendants’ unlawful acts, Plaintiff has suffered

11   damages in an amount to be proven at trial.

12                                             COUNT TWO
                                             Declaratory Relief
13                                         (As to All Defendants)
14
             113.    Plaintiff realleges and incorporates by reference all allegations in all
15
     preceding paragraphs.
16
             114.    A controversy exists regarding the rights of Plaintiff between Plaintiff, the
17
     Plan, and the Plan Administrator.
18
             115.    Plaintiff has been unable to obtain benefits as provided under the terms of
19
     the plan.
20
             116.    By reason of the foregoing clarification of Plaintiff’s rights to future
21
     benefits under the terms of the Plan is necessary.
22
             117.    Plaintiff is entitled to declaratory relief confirming his rights under the PGI
23
     Plan.
24
                                            COUNT THREE
25                                  Breach of Fiduciary Duty § 502(a)
26                              (As to Defendants PGI and the Kotarski’s)
27
28


                                                    -13-
      Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 14 of 18



1           118.   Plaintiff realleges and incorporates by reference all allegations in all
2 preceding paragraphs.
3           119.   Defendants owed a fiduciary duty to Plaintiff to ensure that the Plan was
4    administered properly.
5           120.   Plaintiff made a claim for benefits under the Plan.
6           121.   Plaintiff’s claim for benefits have been improperly denied and ignored.
7           122.   Plaintiff was not provided proper reasoning for the denial nor was it in the
8    proper format.
9           123.   Defendants failed to properly disclose amendments and revision to the Plan

10   until December 9, 2019 despite numerous requests by Plaintiff and his counsel dating

11   back to as early as March 2016.

12          124.   Upon information and belief, Defendants knowingly and/or intentionally

13   withheld Plan documents and even presented information to the Court that the 2001 Plan

14   Document was the current Plan Document.

15          125.   Upon information and belief, Defendants did this in order to avoid potential

16   penalties as found under 29 U.S.C. 1132(c).

17          126.   Defendant has failed to provide financial records relating to the Plan as

18   requested by the Plaintiff.

19          127.   Defendants’ failed to administer the Plan properly.

20          128.   Because of Defendants actions, Plaintiff has been harmed.

21          129.   Defendant Brian and Anne Kotarski are the Trustees of the Plan, the

22   shareholders of PGI, the directors of PGI, direct or indirect Administrators of the Plan,

23   and Originators of the Plan.

24          130.   It is believed that Defendants Brian and Anne Kotarski, as individuals who

25   control the Plan, have caused a denial of Plaintiff’s benefits in an effort to cause harm to

26   Plaintiff due to his separation of employment.
            131.   Plaintiff is entitled to all damages stemming from this breach of fiduciary
27
     duty, including punitive damages.
28


                                                  -14-
      Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 15 of 18



1                                             COUNT FOUR
2                                     Violations of 29 U.S.C. 1132(c)
                                          (As to All Defendants)
3
               132.   Plaintiff realleges and incorporates by reference all allegations in all
4
     preceding paragraphs.
5
               133.   Defendants, PGI, the PGI Plan, and the Kotarski’s in their capacity as Plan
6
     Trustees and Administrators, failed to provide Plaintiffs with Plan documents,
7
     amendments, revisions and financial documents related to the Plan that were requested by
8
     Plaintiff.
9
               134.   Defendants, PGI, the PGI Plan, and the Kotarski’s in their capacity as Plan
10
     Trustees and Administrators in their capacity as Plan Trustees and Administrators, failed
11
     to provide Plaintiff with a detailed reason as to why Plaintiff was denied a hardship
12
     distribution when requested and failed to provide any Plain documents to support their
13
     position.
14
               135.   By doing so, Defendants are liable under 29 U.S.C. 1132(c) and other
15
     applicable statutes.
16
                                          COUNT FIVE
17                        Improperly Retained Wages A.R.S. §23-350 et seq.
18                            (As to Defendants PGI and the Kotarski’s)

19             136.   Plaintiff realleges and incorporates by reference all allegations in all
20   preceding paragraphs.
21             137.   Plaintiff was entitled to outstanding bonus payments as wages, prior to his
22   termination.
23             138.   Defendants are in breach of company’s paid-time-off and paid sick leave
24   policy.
25             139.   Defendants are in breach of an exclusive employment contract signed with
26   Plaintiff.
27             140.   Plaintiff was entitled to his paid-time-off and paid sick leave policy being
28   cashed out per company practice.


                                                     -15-
      Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 16 of 18



1              141.   These payments and funds constitute wages under Arizona Law.
2              142.   Employment termination and the retaining of Plaintiff’s wages increased
3    Plaintiff’s financial hardship.
4              143.   Brian and Anne Kotarski acted as individual employers when wrongfully
5    denying the payment of wages to Plaintiff.
6              144.   PGI has improperly retained Plaintiff’s wages in violation of A.R.S. 23-250
7    et seq.
8              145.   As a direct result of Defendants’ acts, Plaintiff has suffered damages in an
9    amount to be proven at trial.

10
11                                       PRAYER FOR RELIEF

12             WHEREFORE, Plaintiff respectfully requests that this Court grant the following

13   relief in Plaintiff’s favor and against Defendants:

14             A.     For the Court to award all damages in an amount to be determined at

15                    trial;

16             B.     For the Court to award incidental, compensatory and consequential damages

17                    in an amount to be determined at trial;

18             C.     For the Court to award damages under 29 U.S.C. 1132(c) and other

19                    applicable statutes;

20             D.     For the Court to preclude Defendants from using Plan Documents not

21                    previously disclosed to determine the meaning of a hardship distribution;

22             E.     For the Court to award treble damages as allowed under A.R.S.§ 23-355;

23             F.     For the Court to determine Plaintiff entitlement to funds under the Plan

24                    documents and order a disbursement as a hardship distribution.

25             G.     For the Court to award punitive damages for Defendants’ knowing violation

26                    of the law in an amount to be determined at trial;
               H.     For the Court to award prejudgment and post-judgment interest;
27
28


                                                    -16-
     Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 17 of 18



1        I.    For the Court to award Plaintiff’s reasonable attorneys’ fees and costs of the
2              actions pursuant to any applicable contract or law and all other causes of
3               action set forth herein; and
4        J.    For such other relief as this Court shall deem just and proper.
5
6
7        RESPECTFULLY SUBMITTED this 17th day of December, 2019.
8                                                     COPPER CANYON LAW LLC
9                                                     /s/ Timothy F. Coons
10                                                    Timothy F. Coons
                                                      Spencer M. Coons
11                                                    43 East 1st Ave
                                                      Mesa, Arizona 85210
12                                                    Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -17-
      Case 2:19-cv-05277-DWL Document 20 Filed 12/17/19 Page 18 of 18



1                                 CERTIFICATE OF SERVICE
2
     I hereby certify that on December 17, 2019, I electronically transmitted the attached
3
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
4
     Notice of Electronic Filing to all CM/ECF registrants.
5
6                                                      /s/ Cara Eells
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -18-
